 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MADIHA MINER,                                       No. 2:19-cv-1534-MCE-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    KU KLUX KLAN; SOCIAL SECURITY
      ADMINISTRATION SUPERVISOR
15    JOHN,
16                        Defendants.
17

18           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 Her

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 5.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

25   below, plaintiff’s complaint must be dismissed for failure to state a claim.

26   /////

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
20           Plaintiff complaint includes a variety of extravagant allegations as to the CIA, the Ku
21   Klux Klan, and the Social Security Administration harassing her. She alleges that defendant Ku
22   Klux Klan has harassed her and her family for the past sixteen years. ECF No. 1 at 7. More
23   specifically, she claims that the Ku Klux Klan is unlawfully surveilling her and her family and
24   tampering with their vehicles, requiring her family to rely on public transportation. Id. at 9-10.
25   She further claims that the CIA is jeopardizing her life by providing unspecified documents. Id.
26   at 10. The complaint also names as a defendant a Social Security Administration (“SSA”)
27   Supervisor, identified only as John, and alleges that the SSA has denied plaintiff “coverage.” Id.
28   at 1-2, 8. It is unclear from these allegations what specific claim plaintiff is seeking to allege.
                                                          2
 1   The complaint does reference the Civil Rights Act of 1964. But it does not identify the specific
 2   provision defendants allegedly violated, nor does it allege any facts demonstrating that plaintiff
 3   was subjected to discrimination on account of race, color, or national origin. See 42 U.S.C.
 4   §§ 2000d and 2000e-2.
 5          Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim.2 Plaintiff
 6   will be granted leave to file an amended complaint, but any amended complaint must allege a
 7   cognizable legal theory against a proper defendant and sufficient facts in support of that
 8   cognizable legal theory. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 9   (district courts must afford pro se litigants an opportunity to amend to correct any deficiency in
10   their complaints). Should plaintiff choose to file an amended complaint, the amended complaint
11   shall clearly set forth the allegations against each defendant and shall specify a basis for this
12   court’s subject matter jurisdiction. Any amended complaint shall plead plaintiff’s claims in
13   “numbered paragraphs, each limited as far as practicable to a single set of circumstances,” as
14   required by Federal Rule of Civil Procedure 10(b), and shall be in double-spaced text on paper
15   that bears line numbers in the left margin, as required by Eastern District of California Local
16   Rules 130(b) and 130(c). Any amended complaint shall also use clear headings to delineate each
17   claim alleged and against which defendant or defendants the claim is alleged, as required by Rule
18   10(b), and must plead clear facts that support each claim under each header.
19          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
20   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
21   complete in itself. This is because, as a general rule, an amended complaint supersedes the
22   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
23

24          2
               Plaintiff has also filed a motion to compel the Ku Klux Klan to produce unspecified
     documents related to her husband. ECF No. 4. Because defendants have not yet been served, the
25   discovery motion is premature. See Fed. R. Civ. P. 26(d). Plaintiff has also filed a document
26   styled as “Motion: Habeas Corpus,” which requests that her mother be released from the
     Sacramento County jail. ECF No. 3. That document will be disregarded since plaintiff is not
27   authorized to request relief on behalf of her mother in this action. See 28 U.S.C. § 2242 (an
     application for a writ of habeas corpus must be signed and verified by person for whose relief it is
28   intended).
                                                        3
 1   plaintiff files an amended complaint, the original no longer serves any function in the case.
 2   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 3   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
 4   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 6   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 7   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
 8          Accordingly, it is hereby ORDERED that:
 9          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
10          2. Plaintiff’s motion styled as “Motion: Habeas Corpus” (ECF No. 3) is disregarded.
11          3. Plaintiff’s motion to compel (ECF No. 4) is denied.
12          4. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
13          5. Plaintiff is granted thirty days from the date of service of this order to file an amended
14   complaint. The amended complaint must bear the docket number assigned to this case and must
15   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
16   accordance with this order will result in a recommendation this action be dismissed.
17   DATED: February 13, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                        4
